Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/480,952 filed on 09/21/2021.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021, 04/04/2022  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 11166260. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the application serial number 17480952
Claim 1 of the Patent Number 11166260
A user equipment (UE) in a wireless communication system, the UE comprising: a memory; a transceiver; and a processor coupled to the memory and the transceiver, wherein the processor is configured to:
A user equipment (UE) in a wireless communication system, the UE comprising: a memory; a transceiver; and a processor coupled to the memory and the transceiver, wherein the processor is configured to: 
select a plurality of sidelink resources from a sidelink resource pool; and contend at least one of the sidelink resources reserved in advance by another UE, or determine that at least one of the sidelink resources reserved in advance by the UE from the sidelink resource pool is contended by another UE.
select a plurality of sidelink resources from a sidelink resource pool; and contend at least one of the sidelink resources reserved in advance by another UE, or determine that at least one of the sidelink resources reserved in advance by the UE from the sidelink resource pool is contended by another UE, wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE






Claim 2  of the application serial number 17480952
Claim 2  of the Patent Number 11166260
wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE when at least one of following conditions is met: there are no other immediately available sidelink resources selected and used without contention and/or collision from the sidelink resource pool; an observed channel busy ratio (CBR) of the sidelink resource pool is greater than 80%; or a contention rate of the sidelink resources reserved by the another UE is less than or equal to 50%.
wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE when at least one of following conditions is met: there are no other immediately available sidelink resources selected and used without contention and/or collision from the sidelink resource pool; an observed channel busy ratio (CBR) of the sidelink resource pool is greater than 80%; or a contention rate of the sidelink resources reserved by the another UE is less than or equal to 50%.








Claim 3   of the application serial number 17480952
Claim 3  of the Patent Number 11166260
wherein one of the plurality of sidelink resources selected by the UE from the sidelink resource pool is contended by the another UE when at least one of following conditions is met: an observed channel busy ratio (CBR) of the sidelink resource pool is greater than 80%; or a contention rate of the sidelink resources reserved by the another UE is less than or equal to 50%.
wherein one of the plurality of sidelink resources selected by the UE from the sidelink resource pool is contended by the another UE when at least one of following conditions is met: an observed channel busy ratio (CBR) of the sidelink resource pool is greater than 80%; or a contention rate of the sidelink resources reserved by the another UE is less than or equal to 50%.




Claim 5   of the application serial number 17480952
Claim 5  of the Patent Number 11166260
wherein if one of the selected plurality of sidelink resources by the UE from the sidelink resource pool is contended by the another UE or no longer part of available resources, the processor is configured to re-select a contended sidelink resource.
wherein if one of the selected plurality of sidelink resources by the UE from the sidelink resource pool is contended by the another UE or no longer part of available resources, the processor is configured to re-select a contended sidelink resource.


Claim 6   of the application serial number 17480952
Claim 6  of the Patent Number 11166260
wherein if one of the selected plurality of sidelink resources from the sidelink resource pool by the UE is contended by the another UE or no longer part of available resources, the processor is configured to skip or drop sidelink transmission in the contended sidelink resource if no other available resource is capable of being found.
wherein if one of the selected plurality of sidelink resources from the sidelink resource pool by the UE is contended by the another UE or no longer part of available resources, the processor is configured to skip or drop sidelink transmission in the contended sidelink resource if no other available resource is capable of being found.



Claim 7   of the application serial number 17480952
Claim 7  of the Patent Number 11166260
wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE, when a latency transmission of at least one data message transmitted by the another UE is greater than a latency transmission of at least one data message transmitted by the transceiver.
wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE, when a latency transmission of at least one data message transmitted by the another UE is greater than a latency transmission of at least one data message transmitted by the transceiver.






Claim 8   of the application serial number 17480952
Claim 8  of the Patent Number 11166260
wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE, when a transmit time interval of at least one data message transmitted by the transceiver is shorter than a transmit time interval of at least one data message transmitted by the another UE.
wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE, when a transmit time interval of at least one data message transmitted by the transceiver is shorter than a transmit time interval of at least one data message transmitted by the another UE.



Claim 9   of the application serial number 17480952
Claim 9 of the Patent Number 11166260
wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE, when a transmission periodicity of at least one data message transmitted by the another UE is greater than a transmission periodicity of at least one data message transmitted by the transceiver.
wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE, when a transmission periodicity of at least one data message transmitted by the another UE is greater than a transmission periodicity of at least one data message transmitted by the transceiver.






Claim 11  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16  of U.S. Patent No. 11166260. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 11   of the application serial number 17480952
Claim 16 of the Patent Number 11166260
A method for performing, a user equipment (UE), a radio resource selection and contention indication in a wireless communication system, the method comprising: 
A method for performing, a user equipment (UE), a radio resource selection and contention indication in a wireless communication system, the method comprising:
selecting a plurality of sidelink resources from a sidelink resource pool; and contending at least one of the sidelink resources reserved in advance by another UE, or determining that at least one of the sidelink resources reserved in advance by the UE from the sidelink resource pool is contended by another UE.
selecting a plurality of sidelink resources from a sidelink resource pool; and contending at least one of the sidelink resources reserved in advance by another UE or 
determining that at least one of the sidelink resources reserved in advance by the UE from the sidelink resource pool is contended by another UE.




Claim 12    of the application serial number 17480952
Claim 17 of the Patent Number 11166260
further comprising contending the at least one of the sidelink resources reserved in advance by the another UE when at least one of following conditions is met: there are no other immediately available sidelink resources selected and used without contention and/or collision from the sidelink resource pool; an observed channel busy ratio (CBR) of the sidelink resource pool is greater than 80%; or a contention rate of the sidelink resources reserved by the another UE is less than or equal to 50%.
further comprising contending the at least one of the sidelink resources reserved in advance by the another UE when at least one of following conditions is met: there are no other immediately available sidelink resources selected and used without contention and/or collision from the sidelink resource pool; an observed channel busy ratio (CBR) of the sidelink resource pool is greater than 80%; or a contention rate of the sidelink resources reserved by the another UE is less than or equal to 50%.








Claim 13    of the application serial number 17480952
Claim 18 of the Patent Number 11166260
wherein the one of the plurality of sidelink resources selected by the UE from the sidelink resource pool is contended by the another UE when at least one of following conditions is met: an observed channel busy ratio (CBR) of the sidelink resource pool is greater than 80%; or a contention rate of the sidelink resources selected by the UE is less than or equal to 50%.
wherein the one of the plurality of sidelink resources selected by the UE from the sidelink resource pool is contended by the another UE when at least one of following conditions is met: an observed channel busy ratio (CBR) of the sidelink resource pool is greater than 80%; or a contention rate of the sidelink resources selected by the UE is less than or equal to 50%.




Claim 15    of the application serial number 17480952
Claim 20 of the Patent Number 11166260
wherein if one of the selected plurality of sidelink resources by the UE from the sidelink resource pool is contended by the another UE or no longer part of available resources, re-selecting a contended sidelink resource
wherein if one of the selected plurality of sidelink resources by the UE from the sidelink resource pool is contended by the another UE or no longer part of available resources, re-selecting a contended sidelink resource.



Claim 16    of the application serial number 17480952
Claim 21 of the Patent Number 11166260
wherein if one of the selected plurality of sidelink resources from the sidelink resource pool by the UE is contended by the another UE or no longer part of available resources, skipping or dropping sidelink transmission in the contended sidelink resource if no other available resource is capable of being found.
wherein if one of the selected plurality of sidelink resources from the sidelink resource pool by the UE is contended by the another UE or no longer part of available resources, skipping or dropping sidelink transmission in the contended sidelink resource if no other available resource is capable of being found.



Claim 17    of the application serial number 17480952
Claim 22 of the Patent Number 11166260
further comprising contending the at least one of the sidelink resources reserved in advance by the another UE, when a latency transmission of at least one data message transmitted by the another UE is greater than a latency transmission of at least one data message transmitted by the UE.
further comprising contending the at least one of the sidelink resources reserved in advance by the another UE, when a latency transmission of at least one data message transmitted by the another UE is greater than a latency transmission of at least one data message transmitted by the UE.









Claim 18    of the application serial number 17480952
Claim 23 of the Patent Number 11166260
further comprising contending the at least one of the sidelink resources reserved in advance by the another UE, when a transmit time interval of at least one data message transmitted by the UE is shorter than a transmit time interval of at least one data message transmitted by the another UE.
further comprising contending the at least one of the sidelink resources reserved in advance by the another UE, when a transmit time interval of at least one data message transmitted by the UE is shorter than a transmit time interval of at least one data message transmitted by the another UE.



Claim 19    of the application serial number 17480952
Claim 24 of the Patent Number 11166260
further comprising contending the at least one of the sidelink resources reserved in advance by the another UE, when a transmission periodicity of at least one data message transmitted by the another UE is greater than a transmission periodicity of at least one data message transmitted by the UE.
further comprising contending the at least one of the sidelink resources reserved in advance by the another UE, when a transmission periodicity of at least one data message transmitted by the another UE is greater than a transmission periodicity of at least one data message transmitted by the UE.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 5-6, 7, 8-9, 11, 12-13, 15-16, 17, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190306912 (62652023) in view of 20190246431 (62627896).
Regarding to claim 1, 20190306912 (62652023) teaches a user equipment (UE) in a wireless communication system, the UE comprising: a memory; a transceiver; and a processor coupled to the memory and the transceiver, wherein the processor is configured to:
select a plurality of sidelink resources from a sidelink resource pool (The UE (e.g., vehicle 615a) may identify a pool of resources pre-configured at the UE or associated with the base station 605 and may select resources from the resource pool. The UE (e.g., vehicle 615a) may perform transport format selection to transmit sidelink control information, data, or both over a sidelink communication channel (e.g., sidelink communication channel 625b).) [see Paragraphs 0093 & 0103 and Figure 6 and Figure 7];
contend at least one of the sidelink resources reserved in advance from another UE, or determine that at least one of the sidelink resources from the sidelink resource pool is contended by another UE (Vehicles 615a and 615b may  contend for subsets of resources in the pool of group-specific resources) [see Paragraph 0098] (the UEs in this group may contend for the shared resources (e.g., by using a contention-based protocol such as an energy sensing protocol). In some cases, within this group, the UEs may perform a resource based selection ) [see Paragraph 0114];
However, 20190306912 (62652023) does not explicitly teach contend at least one of the sidelink resources reserved in advance from another UE.
20190246431 (62627896), from the same or similar fields of endeavor, teaches contend at least one of the sidelink resources reserved in advance from another UE (each TTI 205 may be considered as a TTI used in normal priority communications. For example, any of the wireless devices operating on a network may contend for the medium during the LBT 210 and, if successful in capturing the medium, transmit control 215 followed by data 220) [see Paragraph 0091] (Resource reservation can be performed for a defined time period (e.g., 100 ms) and in advance of the reserved resources 610. When the transmitting device reserves certain resources, it may indicate this in the form of a node identifier (ID) so that resources corresponding to that node and all nodes below it will be reserved. Some or all of the time and/or frequency resources in the window can be represented as a tree structure where a set of resources can be represented by a node ID) [see Paragraphs 0133 - 0140 and Figure 6 and Figure 7] (resource configuration 600 may include a contention window 605 and reserved resources 610. The contention window 605 may correspond to an LBT procedure that is used for long-term reservation of a plurality of shortened TTIs. In some aspects, the contention window 605 may correspond to steps 520, 525, 530, and 535 of process 500. The reserved resources 610 may encompass a plurality of shortened TTIs.) [see Paragraph 0132].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of claimed invention to modify the system of 20190306912 (62652023) in view of 20190246431 (62627896) because 20190246431 (62627896) suggests that it may be beneficial to enable an efficient mechanism to reserve resources for priority communications more frequently and/or reliably.

Regarding to claim 2, 20190306912 (62652023) further teaches wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance from another UE when at least one of following conditions is met: there are no other immediately available sidelink resources selected and used without contention and/or collision from the sidelink resource pool; an observed channel busy ratio (CBR) of the sidelink resource pool is greater than 80% ; an observed packet priority level transmitted by the another UE is less than an observed packet priority level transmitted by the transceiver; or a contention rate of the sidelink resources reserved by the another UE is less than or equal to 50% [see Paragraphs 0093 & 0103 & 0114 and Figure 6 and Figure 7].

Regarding to claim 3, 20190306912 (62652023) further teaches wherein the one of the selected plurality of sidelink resources from the sidelink resource pool is contended by another UE when at least one of following conditions is met: an observed channel busy ratio (CBR) of the sidelink resource pool is less than 80%; an observed packet priority level transmitted by the another UE is bigger than an observed packet priority level transmitted by the transceiver; or a contention rate of the sidelink resources reserved by the another UE is more than 50% [see Paragraphs 0093 & 0103 & 0114 and Figure 6 and Figure 7].
Regarding to claim 5, 20190306912 (62652023) further teaches  wherein if one of the selected plurality of sidelink resources from the sidelink resource pool is contended by another UE or no longer part of available resources, the processor is configured to re-select a contended sidelink resource [see Paragraphs 0093 & 0103 & 0114 and Figure 6 and Figure 7].

Regarding to claim 6, 20190306912 (62652023) further teaches  wherein if one of the selected plurality of sidelink resources from the sidelink resource pool is contended by another UE or no longer part of available resources, the processor is configured to skip or drop sidelink transmission for the contended sidelink resource if no other available resource is capable of being found [see Paragraphs 0093 & 0103 & 0114 and Figure 6 and Figure 7].

Regarding to claim 7, 20190306912 (62652023) further teaches  wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE, when a latency transmission of at least one data message transmitted by the another UE is greater than a latency transmission of at least one data message transmitted by the transceiver [see Paragraphs 0093 & 0103 & 0114 and Figure 6 and Figure 7].

Regarding to the claim 8, 20190306912 (62652023) further teaches  wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE, when a transmit time interval of at least one data message transmitted by the transceiver is shorter than a transmit time interval of at least one data message transmitted by the another UE [see Paragraphs 0093 & 0103 & 0114 and Figure 6 and Figure 7].

Regarding to claim 9, 20190306912 (62652023) further teaches wherein the processor is configured to contend the at least one of the sidelink resources reserved in advance by the another UE, when a transmission periodicity of at least one data message transmitted by the another UE is greater than a transmission periodicity of at least one data message transmitted by the transceiver [see Paragraphs 0093 & 0103 & 0114 and Figure 6 and Figure 7].

Regarding to claim 11, 20190306912 (62652023) teaches a method for performing, a user equipment (UE), a radio resource selection and contention indication in a wireless communication system, the method comprising:
select a plurality of sidelink resources from a sidelink resource pool (The UE (e.g., vehicle 615a) may identify a pool of resources pre-configured at the UE or associated with the base station 605 and may select resources from the resource pool. The UE (e.g., vehicle 615a) may perform transport format selection to transmit sidelink control information, data, or both over a sidelink communication channel (e.g., sidelink communication channel 625b).) [see Paragraphs 0093 & 0103 and Figure 6 and Figure 7];
contend at least one of the sidelink resources reserved in advance from another UE, or determine that at least one of the sidelink resources from the sidelink resource pool is contended by another UE (Vehicles 615a and 615b may  contend for subsets of resources in the pool of group-specific resources) [see Paragraph 0098] (the UEs in this group may contend for the shared resources (e.g., by using a contention-based protocol such as an energy sensing protocol). In some cases, within this group, the UEs may perform a resource based selection ) [see Paragraph 0114];
However, 20190306912 (62652023) does not explicitly teach contend at least one of the sidelink resources reserved in advance from another UE.
20190246431 (62627896), from the same or similar fields of endeavor, teaches contend at least one of the sidelink resources reserved in advance from another UE (each TTI 205 may be considered as a TTI used in normal priority communications. For example, any of the wireless devices operating on a network may contend for the medium during the LBT 210 and, if successful in capturing the medium, transmit control 215 followed by data 220) [see Paragraph 0091] (Resource reservation can be performed for a defined time period (e.g., 100 ms) and in advance of the reserved resources 610. When the transmitting device reserves certain resources, it may indicate this in the form of a node identifier (ID) so that resources corresponding to that node and all nodes below it will be reserved. Some or all of the time and/or frequency resources in the window can be represented as a tree structure where a set of resources can be represented by a node ID) [see Paragraphs 0133 - 0140 and Figure 6 and Figure 7] (resource configuration 600 may include a contention window 605 and reserved resources 610. The contention window 605 may correspond to an LBT procedure that is used for long-term reservation of a plurality of shortened TTIs. In some aspects, the contention window 605 may correspond to steps 520, 525, 530, and 535 of process 500. The reserved resources 610 may encompass a plurality of shortened TTIs.) [see Paragraph 0132].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of claimed invention to modify the system of 20190306912 (62652023) in view of 20190246431 (62627896) because 20190246431 (62627896) suggests that it may be beneficial to enable an efficient mechanism to reserve resources for priority communications more frequently and/or reliably.

Regarding to claim 12, claim 12 is rejected the same limitations of claim 2 above.
Regarding to claim 13, claim 13 is rejected the same limitations of claim 3 above.
Regarding to claim 15, claim 15  is rejected the same limitations of claim 5 above.
Regarding to claim 16, claim 16 is rejected the same limitations of claim 6 above.
Regarding to claim 17, claim 17 is rejected the same limitations of claim 7 above.
Regarding to claim 18, claim 18 is rejected the same limitations of claim 8 above.
Regarding to claim 19, claim 19 is rejected the same limitations of claim 9 above.


Allowable Subject Matter
Claims 4, 10, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412